Title: To John Adams from Joseph Thaxter, 21 August 1822
From: Thaxter, Joseph
To: Adams, John


				
					Hond & dear Sir
					Edgartown Augt 21 1822
				
				I have never lost the Veneration, I imbibed for your Character in my Young Days—I rejoice that you yet live & enjoy so good Health—I have received a Pamphlet from Jedediah Morse DD—announcing the Establishment of a New Society for the civilization of the Aborigines of this Country—your Name stands at the Head of the honourary members or Vice Presidents. I am requested to aid by money the Friends of the Society. From what I have known of the Selfishness of the good DD: I confess a Suspicion rises in my mind respecting the Business. so many pious Frauds, I fear, have been committed of late Years under the Cloak of Missionaries & the Education of pious Youth  for Missionarry Service & for supporting such men as Dr Morse & paying Clerk & Printers to publish the great Things done in Converting the Heathen as must have consumed vast Sums of Money.—I must confess I have never seen sufficient Evidence to convince me that much Good has been done neither do I believe that pious Youth tramelled by Education with the Dogmas of John Calvin are qualified to convert the Heathen to Christianity uncorrupted Reason revolts at the Idea of total Depravity unconditional election, eternal Reprobation & a Divine God It is a Fact that Missionary Frauds have been applied to the Purpose of sending Missionaries upon this Island, by the orthodox so self stiled, to sow the Seeds of Discord among Brethren the greatest Confusion has insued & Infidelity has increased—Such is the State of Society in this Place at this Time, that I am apprehensive I should faill were I to Solicit for money to add to the Fraud. But, Hond Sir, If it is your opinion that I ought to try I will do all in my Power. I shall be governed by your advice wishing you Health & Peace while you live & a glorious Reward of your Labours in Heaven I am dear Sir / with the highest Esteem your obedient / Servant
				
					Joseph Thaxter
				
				
			